Citation Nr: 0931427	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-03 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for flat feet 
disability.

2.  Entitlement to service connection for sinusitis (also 
claimed as runny nose).

3.  Entitlement to service connection for respiratory 
infection (claimed as viral flu, Kuwait crud, and chronic 
cough).

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (claimed as stomach, indigestion, nausea, 
bowels, diarrhea, and weight loss).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 
1978; and from July 2004 to October 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2006 and July 2007 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
August 2007, a statement of the case was issued in November 
2007, and a substantive appeal was received in January 2008.   

The Board notes that the Veteran filed a notice of 
disagreement with regards to two additional issues (higher 
initial ratings for service connected degenerative joint 
disease of the lumbar spine, and service connected right 
lumbar radiculopathy).  However, the Veteran did not include 
these issues in his January 2008 substantive appeal.  As 
such, they are not before the Board.  

The Veteran presented testimony at a Board hearing in 
February 2009.  A transcript of the hearing is associated 
with the Veteran's claims folder. 

The issues of entitlement to service connection for 
sinusitis, a respiratory infection, fatigue, and 
gastroesophageal reflux disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Moderate flat feet disability was noted at the time of 
the Veteran's entry into service.

2. The Veteran's flat fee disability increased in severity 
during a period of active duty service. 


CONCLUSIONS OF LAW

1.  The presumption of soundness has been rebutted in regard 
to the Veteran's flat feet disability.  38 U.S.C.A. § 1132, 
1137 (West 2002).

2.  Flat feet disability was aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110,1131, 1132, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the Veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- 
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the Veteran is not entitled to service-connected benefits. 
However, if the government fails to rebut the presumption of 
soundness under section 1111, the Veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the Veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the Veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 
F. 3d at 1096.

The Board recognizes that the Veteran had two periods of 
active duty service separated by more than two decades.  The 
first period of active duty extended from July 1974 to 
October 1978; and the second period extended from July 2004 
to October 2005.  In this case, the Veteran's June 1974 
entrance examination reflects that the Veteran had moderate 
pes planus (flat feet).  As such, pes planus was noted and 
the presumption of soundness is not applicable.  In other 
words, it is established that the Veteran's flat feet 
predated all of his active duty service.  In order to warrant 
service connection, aggravation must be shown.    

The Veteran contended in his January 2008 substantive appeal 
(VA Form 9) that his training as a paratrooper aggravated his 
flat feet.  He provided evidence of 28 jumps he made as a 
paratrooper.  

The service treatment records fail to reflect any treatment 
for flat feet.  Moreover, the Board notes that the Veteran's 
paratrooper jumps took place during his first period of 
service.  The jumps are dated between December 1974 and June 
1978.  Service treatment records for the first period of 
service document treatment for various complaints, including 
head cold, back pains, wrist injury, and his knees.  However, 
none of these records reference any complaints or findings 
related to flat feet. 

There is also no evidence of treatment for flat feet between 
his first period of service and his second period of service.  
A examination report from the second period of service, dated 
in February 2000, notes pes planus, but no description as to 
the severity was furnished.  The only evidence of treatment 
for flat feet is dated December 2007.  At that time, he 
complained of numbness on the plantar lateral of the left 
foot and bilateral arch pain for three years, becoming worse 
in the last year.  On examination, the examiner found 
decreased sensation from ankle to 5th toe along course of 
peroneal nerve and lateral dorsal cutaneous nerve, severe pes 
planus with excessive pronation, pedal pulses intact.  He was 
diagnosed with compression neuropathy of lateral left foot 
cutaneous nerves, flat feet, and plantar fasciitis.  

Based on the available evidence, the Board finds that the 
Veteran had moderate flat feet at the time of entry into his 
first period of service.  There is no persuasive evidence to 
show an increase in severity during the first period of 
service.  There are also no medical records showing an 
increase in the severity of the disability during his second 
period of service.  However, it is of some significance that 
in December 2007, just two years after the Veteran's 
discharge from the second period of service, that a medical 
examiner described the Veteran's pes planus as severe.  
Moreover, the Veteran stated to the examiner during the 
course of seeking treatment that he had bilateral arch pain 
for three years.  The Veteran's further statement that it 
became worse over the past year might be interpreted as 
showing that the flat feet did not become severe until 
approximately a year after discharge.  However, the Board is 
somewhat perplexed by the apparent lack of full service 
treatment records in this case.  Moreover, the medical 
finding of severe flat feet just two years after discharge 
when the Veteran entered service with moderate flat feet must 
be considered.  The evidence is certainly not clearly in 
favor of service connection, but the Board must conclude that 
at least a reasonable doubt exists as to the question of 
aggravation during service.  Service connection based on 
aggravation is therefore warranted.  38 U.S.C.A. § 5107. 

With regard to the flat feet disability issue, there is no 
need to undertake any review of compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case since there is no detriment to the 
veteran as a result of any VCAA deficiency in view of the 
fact that the full benefit sought by the veteran as to this 
issue is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Veteran was 
informed of the manner of assigning disability ratings and 
effective dates by letter in August 2007.  He will have an 
opportunity to file an appeal from the RO's determinations as 
to those downstream issues if he so desires. 


ORDER

Entitlement to service connection for flat feet disability 
based on aggravation is warranted.  To this extent, the 
appeal is granted. 


REMAND

Service Records

In view of the need to remand the remaining issues for 
reasons discussed below, the Board believes it reasonable to 
direct another request of any available service treatment 
records. 

Sinusitis

The Veteran's service treatment records reflect that he 
sought treatment for a cold in March 2005.  He complained of 
headaches and throat pain.  Examination of the oropharynx 
revealed abnormal mild redness with post nasal drip.  He was 
diagnosed with a common cold.  There are no additional 
service treatment records regarding this condition.  The 
Veteran was discharged in October 2005; and he filed his 
claims in June 2006.

The Veteran underwent a VA examination in August 2006.  There 
is nothing to suggest that the examiner reviewed the claims 
file in conjunction with the examination. To the contrary, 
the Board notes that all of the other examiners stated that 
the file was not available for review.  The Veteran 
complained of a runny and/or stuffy nose; but admitted that 
he had not been treated for sinusitis.  Upon examining the 
Veteran, the examiner found no evidence of sinusitis.  

Since the examination, the Veteran was diagnosed with 
sinusitis and underlying allergic rhinitis by the VA Medical 
Center in Columbia, South Carolina, in September 2006.  

The Board notes that the Veteran has been diagnosed with 
sinusitis and allergic rhinitis within one year of service; 
and that the August 2006 examiner was unable to take this 
fact into account when he rendered his opinion because (a) he 
did not have access to the claims file, and (b) the diagnosis 
of sinusitis occurred subsequent to his examination.  

The Board finds that the Veteran is entitled to another VA 
examination for the purpose of determining the nature, 
extent, and etiology of any sinus disability from which the 
Veteran suffers.  The claims file must be made available to 
the examiner in conjunction with the examination; and the 
examiner should state whether it is at least as likely as not 
(a 50 percent or greater probability) that any sinus 
disability began during or is causally linked to any incident 
of service.  The examiner should provide a thorough rationale 
for any opinion expressed.  

Gastroesophageal reflux disease

The service treatment records reflect that the Veteran sought 
treatment in June 2005 with complaints of upset stomach (for 
three days) with periods of nausea and dizziness.  He was 
assessed with viral gastroenteritis.  

The Veteran underwent a post service VA examination in July 
2006.  The examiner noted that the claims file was not 
available for review.  Upon examining the Veteran, the 
examiner diagnosed gastroesophageal reflex disease and Heme 
positive stool.  He also noted that "From history there does 
appear to be a temporal association from the onset of the 
Veteran's gastrointestinal complaints and his military 
service in Kuwait.  However, it is impossible for me to say 
without speculation whether these complaints were a result of 
any type of environmental exposure while in the Gulf War 
theater."  

The post service treatment records reflect that the Veteran 
has continued to be diagnosed with gastroesophageal reflux 
disease (GERD).  It has often been described as asymptomatic; 
but the Veteran did report gastrointestinal symptoms in 
August 2006 and he underwent a colonoscopy in September 2006.  

The Board once again notes that the August 2006 VA examiner 
did not have access to the claims file.  Moreover, he appears 
to limit his opinion to whether or not GERD was caused by 
"environmental exposure" while in the Gulf War theater.  
The Board notes that service connection will be granted if 
the Veteran's current disability is related to any incident 
of service.  The Board finds that the Veteran is entitled to 
another VA examination for the purpose of determining the 
nature, extent, and etiology of any gastrointestinal 
disability from which the Veteran may suffer (to include 
GERD).  The claims file must be made available to the 
examiner in conjunction with the examination; and the 
examiner should state whether it is at least as likely as not 
(a 50 percent or greater probability) that any 
gastrointestinal disability (even if currently asymptomatic) 
began during or is causally linked to any incident of 
service.  The examiner should provide a thorough rationale 
for any opinion expressed.  

Respiratory infection/fatigue

An undated service treatment record reflects a diagnosis of 
an upper respiratory infection.  In a March 2006 Post 
Deployment Health Reassessment Form, the Veteran stated that 
he felt "somewhat worse now than before I deployed."  He 
expressed concerns about health problems that included runny 
nose and chronic cough; and he stated that he was exposed to 
smoke from burning trash or feces, and exposure to sand/dust.  

The Veteran provided a December 2006 lay statement from his 
commanding officer in which he stated that on at least two 
occasions, he witnessed the Veteran fall ill with nausea, 
sinus problems, and fatigue.  The first occasion was at Camp 
Buehring in January 2005; and the other was at Camp Navistar 
in May 2005.  The symptoms apparently required the Veteran to 
miss duty.  

The Board notes that the Veteran never was afforded a VA 
examination for the purpose of determining the nature, 
extent, and etiology of a respiratory examination.  Though he 
did undergo a VA examination regarding fatigue, the examiner 
did not have access to the claims file.  Moreover, though the 
examiner found no objective evidence of fatigue, the Board 
notes that a disability can be considered chronic even if 
there are intermittent episodes of improvement.  The Board 
finds that another VA examination is warranted.  

The examiner should be made aware that service connection may 
be established for a chronic disability manifested by certain 
signs or symptoms which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2006, and which, by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. See 
38 C.F.R. 
§ 3.317(b).  Compensation availability has recently been 
expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

The case is hereby REMANDED for the following actions:

1.  The RO should take appropriate action 
to request any additional service 
treatment records from both periods of 
service, to include any discharge 
examinations.  The RO should also request 
the Veteran to submit any additional 
service treatment records he may have in 
his possession. 

2.  The Veteran should be afforded 
appropriate VA examinations for the 
purpose of determining the nature, 
etiology and severity of any sinus 
disability, gastrointestinal disability, 
or disability manifested by fatigue or a 
respiratory infection.  The claims file 
must be made available to the examiners 
for review in connection with the 
examination.  The examiners should 
clearly set forth all pertinent diagnosed 
disorders found on examination.  

As to each such diagnosed disability, the 
appropriate examiner should opine whether 
it is at least as likely as not (a 50 
percent or greater probability) that such 
diagnosed disability began during or is 
causally linked to any incident of 
service. 

If signs or symptoms of the claimed 
disorders are objectively demonstrated, 
but such signs or symptoms cannot be 
attributed to a known medical diagnosis, 
the appropriate examiner should so state.

The examination report should include a 
complete rationale for all opinions 
expressed.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for the claimed disabilities.  
The Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


